Exhibit 10(a) Agreement and Plan of Merger By and Among Southside Bancshares, Inc., Southside Merger Sub, Inc. and Fort Worth Bancshares, Inc. Dated as of May 17, 2007 Table of Contents Page Preamble 1 ARTICLE 1 - TRANSACTIONS AND TERMS OF MERGER 1 1.1 Merger 1 1.2 Time and Place of Closing 1 1.3 Effective Time 2 1.4 Conversion of Company Common Stock 2 1.5 Merger Sub Common Stock 2 1.6 Parent Common Stock 2 1.7 Company Options and Warrants 3 1.8 Organizational Documents and Directors and Officers of Surviving Corporation 3 1.9 Purchase Price Adjustment 3 ARTICLE 2 – DELIVERY OF MERGER CONSIDERATION 4 2.1 Exchange Procedures 4 2.2 Rights of Former Company Shareholders 5 2.3 Dissenters’ Rights 5 ARTICLE 3 – REPRESENTATIONS AND WARRANTIES 6 3.1 Company Disclosure Letter 6 3.2 Standards 6 3.3 Representations and Warranties of the Company 6 3.4 Representations and Warranties of Parent 21 ARTICLE 4 – COVENANTS AND ADDITIONAL AGREEMENTS OF THE PARTIES 23 4.1 Conduct of Business Prior to Effective Time 23 4.2 Forbearances 23 4.3 State Filings 25 4.4 Company Shareholder Approval 26 4.5 Reasonable Best Efforts 26 4.6 Applications and Consents 26 4.7 Notification of Certain Matters 27 4.8 Investigation and Confidentiality 27 4.9 Press Releases; Publicity 27 4.10 Acquisition Proposals 28 4.11 Takeover Laws 28 4.12 Retention Bonuses; Change in Control Bonuses; Employee Benefits and Contracts 28 4.13 Indemnification 29 ARTICLE 5 – CONDITIONS PRECEDENT TO OBLIGATIONS TO CONSUMMATE 29 5.1 Conditions to Obligations of Each Party 29 5.2 Conditions to Obligations of Parent 30 5.3 Conditions to Obligations of The Company 31 ARTICLE 6 – TERMINATION 32 6.1 Termination 32 6.2 Effect of Termination 32 6.3 Termination Fee 33 ARTICLE 7 – MISCELLANEOUS 33 7.1 Definitions 33 7.2 Non-Survival of Representations and Covenants 41 7.3 Expenses 41 7.4 Entire Agreement 42 7.5 Amendments 42 7.6 Waivers 42 7.7 Assignment 42 7.8 Notices 42 7.9 Governing Law 43 7.10 Counterparts 43 7.11 Captions 43 7.12 Interpretations 43 7.13 Severability 44 7.14 Waiver of Jury Trial 44 LIST OF EXHIBITS Exhibit Description A Form of Director Support Agreement B Form of Shareholder Support Agreement C Form of Retention Agreement D Form of Employment Agreement AGREEMENT AND PLAN OF MERGER Preamble THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as of May 17, 2007, by and among Southside Bancshares, Inc., a Texas corporation (“Parent”), Southside Merger Sub, Inc., a Texas corporation and wholly owned subsidiary of Parent (“Merger Sub”) and Fort Worth Bancshares, Inc., a Texas corporation (the “Company”). The Boards of Directors of Parent, Merger Sub and the Company have approved this Agreement and the transactions described herein.This Agreement provides for the acquisition of the Company by Parent pursuant to the merger of Merger Sub with and into the Company (the “Merger”), with the Company as the surviving corporation. Concurrently with the execution and delivery of this Agreement, as a condition and inducement to Parent’s willingness to enter into this Agreement, each of the directors who are not also officers has executed and delivered to Parent an agreement in substantially the form attached as Exhibit A hereto (the “Director Support Agreement”) and each of the beneficial holders of 5% or more of the outstanding shares of Company Common Stock who are not also directors has executed and delivered to Parent an agreement in substantially the form attached as Exhibit B hereto (the “Shareholder Support Agreement”), pursuant to which they have agreed, among other things, subject to the terms of such Shareholder Support Agreement, to vote the shares of Company Common Stock held of record by such Persons or as to which they otherwise have sole voting power to approve and adopt this Agreement. Certain terms used and not otherwise defined in this Agreement are defined in Section 7.1. NOW, THEREFORE, in consideration of the above and the mutual warranties, representations, covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound hereby, the Parties agree as follows: ARTICLE 1 TRANSACTIONS AND TERMS OF MERGER 1.1Merger.Subject to the terms and conditions of this Agreement, at the Effective Time, Merger Sub shall be merged with and into the Company in accordance with Sections 5.01 and 5.02 of the Texas Business Corporation Act (the “TBCA”) and with the effect provided in Section 5.06 of the TBCA.The Company shall be the surviving corporation (the “Surviving Corporation”) resulting from the Merger and the separate corporate existence of Merger Sub shall thereupon cease.The Company shall continue to be governed by the Laws of the State of Texas and the separate corporate existence of the Company with all of its rights, privileges, immunities, powers and franchises shall continue unaffected by the Merger; provided that, by virtue of the Merger, the Company shall become a wholly owned subsidiary of Parent. 1.2Time and Place of Closing.Unless otherwise mutually agreed to by Parent and the Company, the closing of the Merger (the “Closing”) shall take place in the offices of Bracewell & Giuliani LLP, 1445 Ross Avenue, Suite 3800, Dallas, Texas 75202 at 10:00 a.m., Dallas time, on the date when the Effective Time is to occur (the “Closing Date”). 1.3Effective Time.Subject to the terms and conditions of this Agreement, on the Closing Date, the Parties will cause articles of merger to be filed with the Secretary of State of the State of Texas as provided in Section 5.04 of the TBCA (the “Articles of Merger”).The Merger shall take effect when the Articles of Merger becomes effective (the “Effective Time”).Subject to the terms and conditions hereof, the Parties shall use their reasonable best efforts to cause the Effective Time to occur on a mutually agreeable date following the date on which satisfaction or waiver of the conditions set forth in Article 5 has occurred (other than those conditions that by their nature are to be satisfied at the Closing, but subject to the fulfillment or waiver of those conditions). 1.4Conversion of Company Common Stock. (a)At the Effective Time, in each case subject to Section 1.4(d), by virtue of the Merger and without any action on the part of the Parties or the holder thereof, each share of Company Common Stock that is issued and outstanding immediately prior to the Effective Time (other than the Excluded Shares) shall be converted into the right to receive an amount in cash, without interest, equal to the Per Share Purchase Price. (b)At the Effective Time, all shares of Company Common Stock shall no longer be outstanding and shall automatically be cancelled and retired and shall cease to exist as of the Effective Time, and each certificate or electronic book-entry previously representing any such shares of Company Common Stock (the “Company Certificates”) shall thereafter represent only the right to receive the Per Share Purchase Price, and any Dissenting Shares shall thereafter represent only the right to receive applicable payments as set forth in Section 2.3. (c)If, prior to the Effective Time, the issued and outstanding shares of Company Common Stock shall have been increased, decreased, changed into or exchanged for a different number or kind of shares or securities as a result of a reorganization, recapitalization, reclassification, stock dividend, stock split, reverse stock split, or other similar change in capitalization (which the parties agree does not include Company Common Stock issued upon the exercise of Company Options and Company Warrants), then an appropriate and proportionate adjustment shall be made to the Per Share Purchase Price. (d)Each share of Company Common Stock issued and outstanding immediately prior to the Effective Time and owned by any of the Parties or their respective Subsidiaries (in each case other than shares of Company Common Stock held on behalf of third parties) shall, by virtue of the Merger and without any action on the part of the holder thereof, cease to be outstanding, shall be cancelled and retired without payment of any consideration therefor and shall cease to exist (together with the Dissenting Shares, the “Excluded Shares”). 1.5Merger Sub Common Stock.At the Effective Time, by virtue of the Merger and without any action on the part of the Parties of the holder thereof, each share of the common stock of Merger Sub that is issued and outstanding immediately prior to the Effective Time shall be converted into one share of Company Common Stock. 1.6Parent Common Stock. At and after the Effective Time, each share of Parent Common Stock issued and outstanding immediately prior to the Effective Time shall remain an issued and outstanding share of Parent Common Stock and shall not be affected by the Merger. 2 1.7Company Options and Warrants.No later than five Business Days prior to the Effective Time, the Company shall take all actions necessary to either (a) cause each outstanding Company Option or Company Warrant to be exercised in accordance with its terms; provided, that, the exercise of Company Options or Company Warrants shall not cause an adjustment to the Per Share Purchase Price pursuant to Section 1.4(c) hereof, or (b) terminate each outstanding Company Option and Company Warrant.Each Company Option or Company Warrant that is not exercised prior to five Business Days prior to the Effective Time shall be terminated and converted into the right to receive an amount in cash, without interest, equal to (i) the Per Share Purchase Price, minus (ii) the exercise price of such Company Option or Company Warrant (the “Option Termination Payment”).No later than five Business Days prior to the Effective Time, the Company shall also take all actions necessary to terminate the Company Stock Plans as of no less than five Business Days prior to the Effective Time and to cause the provisions in any other Company Benefit Plan providing for the issuance, transfer or grant of any capital stock of the Company or any interest in respect of any capital stock of the Company to terminate and be of no further force and effect as of no less than five Business Days prior to the Effective Time.The Company shall ensure that no later than five Business Days prior to the Effective Time no holder of any Company Option or Company Warrant or any participant in any Company Stock Plan or other Company Benefit Plan shall have any right thereunder to acquire any capital stock of the Parties. 1.8Organizational Documents and Directors and Officers of Surviving Corporation. (a)The Organizational Documents of the Company in effect immediately prior to the Effective Time shall be the Organizational Documents of the Surviving Corporation after the Effective Time until otherwise amended or repealed. (b)The directors and officers of Merger Sub immediately prior to the Effective Time shall be the directors and officers, respectively, of the Surviving Corporation as of the Effective Time, until the earlier of their resignation or removal or otherwise ceasing to be a director or officer or until their respective successors are duly elected and qualified, as the case may be. 1.9Purchase Price Adjustment.At least eight Business Days prior to the Closing Date, the Company shall deliver to Parent and Merger Sub a good faith estimate of the Company’s Net Shareholders’ Equity as of the close of business on the Measurement Date (the “Estimated Net Shareholders’ Equity”), together with supporting documentation for such estimate and any additional information relating thereto reasonably requested by Parent or Merger Sub. Parent and its accountants and advisors shall be given full access to all of the Company’s and its Subsidiaries’ books and records for purposes of evaluating the accuracy and completeness of the Estimated Net Shareholders’ Equity.If Parent believes, in good faith, that the Estimated Net Shareholders’ Equity is in error, Parent may challenge the amount of the Estimated Net Shareholders’ Equity within four Business Days following delivery thereof by delivering a notice of disagreement to the Company.If Parent does not timely deliver a notice of disagreement to the Company, the Per Share Purchase Price shall be based on the Estimated Net Shareholders’ Equity as delivered to Parent.If Parent timely delivers a notice of disagreement to the Company, Parent and the Company shall use their good faith efforts to resolve any disputes with respect to the Estimated Net Shareholders’ Equity prior to the Closing Date, and the Per Share Purchase Price shall be based on the Net Shareholders’ Equity amount as mutually agreed to in writing by Parent and the Company. If Parent timely delivers a notice of disagreement to the Company but Parent and the Company are unable to resolve their dispute regarding the Estimated Net Shareholders’ Equity within ten Business Days of the delivery by Parent to the 3 1.10Company of such notice of disagreement, then this Agreement shall be deemed terminated pursuant to Section 6.1(a) of this Agreement as of 11:59 p.m., Central time, on such tenth Business Day. ARTICLE 2 DELIVERY OF MERGER CONSIDERATION 2.1Exchange Procedures. (a)Delivery of Transmittal Materials.At least 20 days prior to the Effective Time, Southside Bank (the “Exchange Agent”) shall send to each holder of record of shares of Company Common Stock (each, a “Holder”) (excluding the holders, if any, of Excluded Shares) as of that date transmittal materials for use in exchanging such holder’s Company Certificates for the Per Share Purchase Price (which shall specify that delivery shall be effected, and risk of loss and title to the Company Certificates shall pass, only upon proper delivery of such Company Certificates (or an effective affidavit of loss in lieu thereof as provided in Section 2.1(e)) to the Exchange Agent).With respect to holders of record of shares of Company Common Stock who have not delivered the Company Certificate representing such shares by the Closing Date, the Exchange Agent shall sent to each such holder (excluding the holders, if any, of Excluded Shares) transmittal materials transmittal materials for use in exchanging such holder’s Company Certificates for the Per Share Purchase Price (which shall specify that delivery shall be effected, and risk of loss and title to the Company Certificates shall pass, only upon proper delivery of such Company Certificates (or an effective affidavit of loss in lieu thereof as provided in Section 2.1(e)) to the Exchange Agent). (b)Delivery of Merger Consideration.After the Effective Time, following the surrender to the Exchange Agent of a Company Certificate (or an effective affidavit of loss in lieu thereof as provided in Section 2.1(e)) in accordance with the terms of a letter of transmittal duly executed, the holder of such Company Certificate shall be entitled to receive in exchange therefor the Per Share Purchase Price in respect of each of the shares of Company Common Stock represented by his, her or its Company Certificate or Certificates (the “Merger Consideration”).If any portion of the Merger Consideration is to be paid to a Person other than the Person in whose name a Company Certificate so surrendered is registered, it shall be a condition to such payment that such Company Certificate shall be properly endorsed or otherwise be in proper form for transfer, and the Person requesting such payment shall pay to the Exchange Agent any transfer or other similar Taxes required as a result of such payment to a Person other than the registered holder of such Company Certificate, or establish to the reasonable satisfaction of the Exchange Agent that such Tax has been paid or is not payable.Payments to holders of Dissenting Shares shall be made as required by the TBCA. (c)Payment of Taxes.The Exchange Agent (or, after the agreement with the Exchange Agent is terminated, Parent) shall be entitled to deduct and withhold from the Merger Consideration otherwise payable pursuant to this Agreement to any holder of Company Common Stock such amounts as the Exchange Agent or Parent, as the case may be, is required to deduct and withhold under the Internal Revenue Code, or any provision of state, local or foreign Tax law, with respect to the making of such payment.To the extent the amounts are so withheld by the Exchange Agent or Parent, as the case may be, such withheld amounts shall be treated for all purposes of this Agreement as having been paid to the holder of shares of Company Common Stock in respect of whom such deduction and withholding was made by the Exchange Agent or Parent, as the case may be. (d)Return of Merger Consideration to Parent.At any time upon request by Parent, Parent shall be entitled to require the Exchange Agent to deliver to it any remaining portion of the Merger 4 Consideration not distributed to holders of Company Certificates that was deposited with the Exchange Agent (the “Exchange Fund”) (including any interest received with respect thereto and other income resulting from investments by the Exchange Agent, as directed by Parent), and holders shall be entitled to look only to Parent (subject to abandoned property, escheat or other similar laws) with respect to the Merger Consideration payable upon due surrender of their Company Certificates, without any interest thereon. Notwithstanding the foregoing, neither Parent nor the Exchange Agent shall be liable to any holder of a Company Certificate for Merger Consideration or cash from the Exchange Fund in each case delivered to a public official pursuant to any applicable abandoned property, escheat or similar law. (e)Lost Company Certificates.In the event any Company Certificates shall have been lost, stolen or destroyed, upon the making of an affidavit of that fact by the Person claiming such Company Certificate(s) to be lost, stolen or destroyed and, if required by Parent or the Exchange Agent, the posting by such Person of a bond in such sum as Parent may reasonably direct as indemnity against any claim that may be made against the Company or Parent with respect to such Company Certificate(s), the Exchange Agent will issue the Merger Consideration deliverable in respect of the shares of Company Common Stock represented by such lost, stolen or destroyed Company Certificates.Prior to the Effective Time, upon receipt of notice from any of its shareholders that a Company Certificate has been lost or destroyed, and prior to issuing a new certificate, the Company shall require such shareholder to post a bond in such sum as Parent may reasonably direct as indemnity against any claim that may be made against the Company or Parent with respect to such Company Certificate(s), unless Parent agrees to the waiver of the requirement that such bond be posted. 2.2Rights of Former Company Shareholders.At the Effective Time, the stock transfer books of the Company shall be closed as to holders of Company Common Stock and no transfer of Company Common Stock by any such holder shall thereafter be made or recognized.Until surrendered for exchange in accordance with the provisions of Section 2.1, each Company Certificate (other than Company Certificates representing Excluded Shares) shall from and after the Effective Time represent for all purposes only the right to receive the Merger Consideration in exchange therefor. 2.3Dissenters’ Rights.Any Person who otherwise would be deemed a holder of Dissenting Shares (a “Dissenting Shareholder”) shall not be entitled to receive the applicable Merger Consideration with respect to the Dissenting Shares until such Person shall have failed to perfect or shall have effectively withdrawn or lost such holder’s right to dissent from the Merger under the TBCA.Each Dissenting Shareholder shall be entitled to receive only the payment provided by Section 5.12 of the TBCA with respect to shares of Company Common Stock owned by such Dissenting Shareholder for which the Dissenting Shareholder perfected such holder’s dissenter’s rights.The Company shall give Parent (a) prompt notice of any written demands for appraisal, attempted withdrawals of such demands, and any other instruments served pursuant to applicable Law received by the Company relating to shareholders’ rights of appraisal and (b) the opportunity to direct all negotiations and proceedings with respect to demand for appraisal under the TBCA.The Company shall not, except with the prior written consent of Parent, voluntarily make any payment with respect to any demands for appraisals of Dissenting Shares, offer to settle or settle any such demands or approve any withdrawal of any such demands. 5 ARTICLE 3 REPRESENTATIONS AND WARRANTIES 3.1Company Disclosure Letter.Prior to the execution and delivery of this Agreement, the Company has delivered to Parent a letter (the “Company Disclosure Letter”) setting forth, among other things, items the disclosure of which is necessary or appropriate either in response to an express disclosure requirement contained in a provision hereof or as an exception to one or more of the Company’s representations or warranties contained in this Article 3 or to one or more of its covenants contained in Article 4.Any disclosures made with respect to a subsection of Section 3.3 shall be deemed to qualify any subsections of Section 3.3 specifically referenced or cross-referenced with sufficient detail to enable a reasonable Person to recognize the relevance of such disclosure to such other subsections. 3.2Standards. (a)No representation or warranty of any Party hereto contained in this Article 3 (other than the representations and warranties in (i) Section 3.3(c), which shall be true and correct in all respects (except for inaccuracies that are de minimis in amount), and (ii) Sections 3.3(b)(i), 3.3(b)(ii), 3.3(d) and 3.4(b)(i), which shall be true and correct in all material respects) shall be deemed untrue or incorrect, and no Party shall be deemed to have breached any of its representations or warranties, as a consequence of the existence or absence of any fact, circumstance or event unless such fact, circumstance or event, individually or taken together in the aggregate with all other facts, circumstances or events inconsistent with such Party’s representations or warranties contained in this Article 3, has had or is reasonably likely to have a Material Adverse Effect on such Party; provided, that, for purposes of Sections 5.2(a) and 5.3(a) only, the representations and warranties that are qualified by references to “material,” “Material Adverse Effect” or to the “Knowledge” of any Party shall be deemed not to include such qualifications. (b)Unless the context indicates specifically to the contrary, a “Material Adverse Effect” on a Party shall mean any change, event, violation, inaccuracy or circumstance the effect of which is a material adverse impact on (i) the condition (financial or otherwise), property, business, executive management team, assets (tangible or intangible) or results of operations or prospects of such Party and its subsidiaries taken as a whole or (ii) the ability of such Party to perform its obligations under this Agreement or to consummate the Merger or the other transactions contemplated by this Agreement;provided, however, that “Material Adverse Effect” shall not be deemed to include the impact of actions and omissions of a Party (or any of its subsidiaries) taken with the prior informed consent of the other Party in contemplation of the transactions contemplated hereby; provided, further, that general changes in the economy, as well as changes in laws or regulations affecting the banking industry, that do not have an effect on the Company or its subsidiaries that is disproportionate to the effect on similarly-situated financial institutions in Texas and contiguous states, shall not be deemed to have a Material Adverse Effect on the Company. 3.3Representations and Warranties of the Company.Subject to and giving effect to Sections 3.1 and 3.2 and except as set forth in the Company Disclosure Letter, the Company hereby represents and warrants to Parent as follows: (a)Organization, Standing, and Power.Each Subsidiary of the Company is listed in Section 3.3(a) of the Company Disclosure Letter.The Company and each of its Subsidiaries are duly 6 organized, validly existing, and, as applicable, are in good standing under the Laws of the jurisdictions of their respective formation.The Company and each of its Subsidiaries have the requisite corporate power and authority to own, lease, and operate their properties and assets and to carry on their businesses as now conducted.The Company and each of its Subsidiaries are duly qualified or licensed to do business and are in good standing in the States of the United States and foreign jurisdictions where the character of their assets or the nature or conduct of their businesses requires them to be so qualified or licensed.Each of the Company and Fort Worth Bancorporation, Inc. is a bank holding company within the meaning of the BHC Act and is currently duly registered as such with the Federal Reserve Bank of Dallas.Fort Worth National Bank (the “Bank”) is a national banking association in good standing with the OCC.The Bank is an “insured institution” as defined in the Federal Deposit Insurance Act and applicable regulations thereunder and its deposits are insured by the Deposit Insurance Fund. (b)Authority; No Breach of Agreement. (i)The Company has the corporate power and authority necessary to execute, deliver, and perform its obligations under this Agreement and to consummate the transactions contemplated hereby.The execution, delivery, and performance of this Agreement, and the consummation of the transactions contemplated hereby, have been duly and validly authorized by all necessary corporate action (including valid authorization and adoption of this Agreement by its duly constituted Board of Directors), subject only to the Company Shareholder Approval and such regulatory approvals as are required by law.Subject to the Company Shareholder Approval and assuming due authorization, execution, and delivery of this Agreement by each of Parent and Merger Sub, this Agreement represents a legal, valid, and binding obligation of the Company enforceable against the Company in accordance with its terms (except in all cases as such enforceability may be limited by (A) bankruptcy, insolvency, reorganization, moratorium, receivership, conservatorship, and other laws now or hereafter in effect relating to or affecting the enforcement of creditors’ rights generally or the rights of creditors of insured depository institutions, (B) general equitable principles and (C) laws relating to the safety and soundness of insured depository institutions, and except that no representation is made as to the effect or availability of equitable remedies or injunctive relief (regardless of whether such enforceability is considered in a proceeding in equity or at law) and except that the availability of the equitable remedy of specific performance or injunctive relief is subject to the discretion of the court before which any proceeding may be brought). (ii)As of the date hereof, the Company’s Board of Directors has (A) by the affirmative vote of all directors voting, which constitute at least a majority of the entire Board of Directors of the Company, duly approved and declared advisable this Agreement and the Merger and the other transactions contemplated hereby; (B) determined that this Agreement and the transactions contemplated hereby are advisable and in the best interests of the Company and the holders of Company Common Stock; (C) resolved to recommend adoption of this Agreement, the Merger and the other transactions contemplated hereby to the holders of shares of Company Common Stock (such recommendations being the “Company Directors’
